 
Exhibit 10.1
 
Equipment and Inventory Sales Agreement
 


Seller：Jiangxi Taina Nanfeng Tangerine Ltd. (“Taina”)
Purchaser: Nanfeng Huaxia Wuqiannian Ecological Wine Village Ltd. (“Huaxia”)


Both Taina and Huaxia agree on the following terms,


1.  
Selling Price

The total selling price of wine producing equipments located in Nanfeng’s
factory, which also include inventory (“Equipments”), is RMB3,080,000


2.  
Payment

Huaxia shall make the first payment of RMB680,000 to Taina within 5 days upon
signing this agreement; the rest of the payment of RMB2,400,000 shall be made on
or before August 31.


3.  
Equipment Delivery

Taina shall deliver the Equipments to Huaxia within 45 days upon the receipt of
first payment of RMB680,000.


4.  
Representation of Taina

1) Taina is a good standing company registered under the laws of the People’s
Republic of China
2) Taina has the right and capacity on selling of the Equipments
3) Taina has made complete and proper description on the overall condition of
the Equipments. The description includes the external appearance, performance,
operation and maintenance instruction, damages.
4) Taina shall be fully responsible for any dispute arise from the property
right of the Equipments


5.  
Representation of Huaxia

1)  
Huaxia is a good standing company registered under the laws of People’s Republic
of China

2)  
Huaxia has the right and capacity on purchasing the Equipments

3)  
Huaxia has been informed of the condition of the Equipments, and agree on the
purchase.

4)  
Huaxia shall guarantee to start operation after purchasing the Equipments.

5)  
Huaxia shall not engage in any activity under the name of Taina without the
consent of Taina



6.  
Breach of Contract

1)  
Compensation shall be made if any loss of one party due to the other party’s
fault

2)  
In case Taina fail to deliver the Equipments to Huaxia on time, Huaxia has the
right to ask Taina to carry on the execution of this agreement. In case Taina
refuse to deliver the Equipments on time, Huaxia can terminate the contract and
get refund.



   7.  The contract is made in two original copies, and each original copy has
the same legal effect.




Jiangxi Taina Nanfeng Tangerine Ltd.
Signature:____________________


 
Nanfeng Huaxia Wuqiannian Ecological Wine Village Ltd.
Signature:____________________
 



